                                                Case 5:16-cv-04865-BLF Document 123 Filed 02/06/19 Page 1 of 26



                                       1   G. Patrick Watson, Georgia Bar No. 741226 (pro hac vice)
                                           patrick.watson@bclplaw.com
                                       2   Lindsay S. Johnson, Georgia Bar No. 648391 (pro hac vice)
                                           lindsay.johnson@bclplaw.com
                                       3   Thomas S. Lee, California Bar No. 275706
                                           tom.lee@ bclplaw.com
                                       4   BRYAN CAVE LEIGHTON PAISNER LLP
                                           Three Embarcadero Center
                                       5   7th Floor
                                           San Francisco, CA 94111
                                       6   Telephone:    (415) 675-3400
                                           Facsimile:    (415) 675-3434
                                       7
                                           Ronan P. Doherty, Georgia Bar No. 224885 (pro hac vice forthcoming)
                                       8   Amanda Kay Seals, Georgia Bar No. 502720 (pro hac vice forthcoming)
                                           BONDURANT MIXSON & ELMORE LLP
                                       9   1201 West Peachtree Street NW
                                           Suite 3900
                                      10   Atlanta, GA 30309
                                           Telephone:    (404) 881-4138
THREE EMBARCADERO CENTER, 7TH FLOOR




                                      11   Facsimile:    (404) 881-4111
  BRYAN CAVE LEIGHTON PAISNER LLP

   SAN FRANCISCO, CA 94111-4070




                                      12   Attorneys for Plaintiff
                                           HOME DEPOT U.S.A., INC.
                                      13

                                      14                               UNITED STATES DISTRICT COURT

                                      15                             NORTHERN DISTRICT OF CALIFORNIA

                                      16                                       SAN JOSE DIVISION

                                      17   HOME DEPOT U.S.A., INC.                        Case No. 5:16-cv-04865-BLF
                                      18                      Plaintiff,
                                      19   v.                                             BRIEF IN OPPOSITION TO
                                                                                          DEFENDANTS’ MOTION FOR
                                      20   E.I. DUPONT DE NEMOURS AND                     SUMMARY JUDGMENT
                                           COMPANY and MILLENNIUM INORGANIC
                                      21   CHEMICALS, INC.
                                                                                          Date:      April 4, 2019
                                      22                                                  Time:      9:00 a.m.
                                                              Defendants.                 Courtroom: 3, 5th Floor – San Jose
                                      23

                                      24

                                      25

                                      26

                                      27
                                      28

                                                          OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                 Case 5:16-cv-04865-BLF Document 123 Filed 02/06/19 Page 2 of 26



                                                                                               TABLE OF CONTENTS
                                       1                                                                                                                                            Page
                                       2   STATEMENT OF THE ISSUES ...................................................................................................... 1
                                       3   INTRODUCTION ............................................................................................................................. 1
                                       4   ARGUMENT AND AUTHORITIES ............................................................................................... 4
                                       5   I.        The Ninth Circuit’s Application of the Summary Judgment Standard in Antitrust Cases is
                                                     “Quite Different” than what the Third Circuit Has Developed for Oligopoly Cases............ 4
                                       6
                                                     A.         Legal Standard for Summary Judgment in Antitrust Cases. ..................................... 4
                                       7
                                                     B.         The Third Circuit applied a Unique Standard at Summary Judgment in Valspar .... 5
                                       8
                                                     C.         The Ninth Circuit Continues to Apply the Rule 56 Summary Judgment
                                       9                        Standard in Oligopoly Cases. ................................................................................... 7
                                      10   II.       The Factual Record Tends to Exclude Independent Action by the Defendants.................. 10
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      11
   SAN FRANCISCO, CA 94111-4070




                                                     A.         Summary of Key Evidence That Would Allow a Jury to Conclude that the
                                                                Manufacturers Conspired and Agreed to Raise Prices. ........................................... 10
                                      12
                                                                1.         The conditions were ripe for a price-fixing conspiracy facilitated by the
                                      13                                   TDMA. ........................................................................................................ 10
                                      14                        2.         The GSP triggered a sudden shift in industry practices. ............................. 11
                                      15                        3.         The manufacturers coordinated their price increases. ................................. 12
                                      16                        4.         Meetings and communications between and among manufacturers
                                                                           aided the coordinated price increases. ......................................................... 13
                                      17
                                                                5.         The manufacturers cooperated instead of competed. .................................. 15
                                      18
                                                                6.         The manufacturers knew their conduct was suspect. .................................. 16
                                      19
                                                     B.         The District Court of Maryland Correctly Denied Summary Judgment. ................ 17
                                      20
                                                     C.         This Case is More Analagous to Petroleum Products than to Citric Acid. ............. 17
                                      21
                                                     D.         The Record Does Not Show Lawful Interdependence. ........................................... 19
                                      22
                                                     E.         Expert Analysis Supports the Inference of a Conspiracy. ....................................... 21
                                      23
                                           CONCLUSION ............................................................................................................................... 22
                                      24

                                      25

                                      26

                                      27

                                      28                                                                          i
                                                                 OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                              Case 5:16-cv-04865-BLF Document 123 Filed 02/06/19 Page 3 of 26




                                                                                           TABLE OF AUTHORITIES
                                       1
                                                                                                                                                                             Page(s)
                                       2

                                       3   Cases

                                       4   Anderson v. Liberty Lobby, Inc.,
                                              477 U.S. 242 (1986) .................................................................................................................5, 7
                                       5
                                           Bell Atlantic Corp. v. Twombly,
                                       6       550 U.S. 544 (2007) .....................................................................................................................4
                                       7   In re Chocolate Confectionary Antitrust Litig.,
                                               801 F.3d 383 (3rd Cir. 2015)........................................................................................................3
                                       8

                                       9   In re Citric Acid Litig.,
                                               191 F.3d 1090 (9th Cir. 1999) ............................................................................................ passim
                                      10
THREE EMBARCADERO CENTER, 7TH FLOOR




                                           In re Coordinated Pretrial Proceedings in Petroleum Prod. Antitrust Litig.,
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      11       906 F.2d 432 (9th Cir. 1990) ..................................................................................................8, 18
   SAN FRANCISCO, CA 94111-4070




                                      12   Eastman Kodak Co. v. Image Technical Services, Inc.,
                                              504 U.S. 451, 112 S.Ct. 2072 (1992) ...........................................................................................5
                                      13
                                           Fairbanks v. J.C. Penney Corp., Inc.,
                                      14
                                              No, C08-1164-MJP, 2009 WL 2473498 (W.D. Wash. Aug. 7, 2009) .......................................20
                                      15
                                           In re High-Tech Employee Antitrust Litigation,
                                      16       No. 11-CV-02509-LHK, 2014 WL 1283086 (N.D. Cal. Mar. 28, 2014) ....................................7

                                      17   Matsushita Electric Industrial Co. v. Zenith Radio Corp.,
                                              475 U.S. 574 (1986) .........................................................................................................3, 5, 6, 9
                                      18
                                           McMahon v. Altec Indus., Inc.,
                                      19
                                             No. 3:10-CV-01305-PK, 2012 WL 1597209 (D. Or. Mar. 26, 2012)........................................20
                                      20
                                           In re Musical Instruments & Equip. Antitrust Litig.,
                                      21       798 F.3d 1186, 1189 (9th Cir. 2015) ..........................................................................................19

                                      22   In re Publ’n Paper Antitrust Litig.,
                                               690 F.3d 51 (2rd Cir. 2012)........................................................................................................16
                                      23
                                           Rebel Oil Co. v. Atl. Richfield Co.,
                                      24      51 F.3d 1421 (9th Cir. 1995) ......................................................................................................20
                                      25
                                           Southland Sod Farms v. Stover Seed Co.,
                                      26      108 F.3d 1134 (9th Cir. 1997) ....................................................................................................20

                                      27

                                      28                                                                        ii
                                                                  OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                              Case 5:16-cv-04865-BLF Document 123 Filed 02/06/19 Page 4 of 26




                                           Stanislaus Food Prod. Co. v. USS-POSCO Indus.,
                                       1      803 F.3d 1084 (9th Cir. 2015) ..................................................................................................8, 9
                                       2
                                           Theater Enterprises v. Paramount Distributing,
                                       3      346 U.S. 537 (1953) ...................................................................................................................19

                                       4   In re Titanium Dioxide Antitrust Litig.,
                                               959 F. Supp. 2d 799 (D. Md. 2013) .............................................................................2, 3, 11, 16
                                       5
                                           Valspar Corp. v. E.I. Du Pont de Nemours & Co.,
                                       6      152 F. Supp. 3d 234 (D. Del. 2016) .............................................................................................3
                                       7   Valspar Corp. v. E.I. Du Pont De Nemours & Co.,
                                       8      873 F.3d 185 (3rd Cir. 2017).............................................................................................. passim

                                       9   Wilcox v. First Interstate Bank of Oregon,
                                              815 F.2d 522 (9th Cir. 1987) ........................................................................................................9
                                      10
THREE EMBARCADERO CENTER, 7TH FLOOR




                                           Statutes
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      11
   SAN FRANCISCO, CA 94111-4070




                                           Cal. Bus. & Prof. Code §§ 16700 et seq. ...........................................................................................1
                                      12
                                           Other Authorities
                                      13
                                           Fed. R. Civ. P. 56 .....................................................................................................................3, 7, 12
                                      14

                                      15   Fed. R. Civ. P. 56(a) ...........................................................................................................................4

                                      16   Fed. R. Civ. P. 56(c)(1) ....................................................................................................................11

                                      17

                                      18
                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28                                                                          iii
                                                                  OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                             Case 5:16-cv-04865-BLF Document 123 Filed 02/06/19 Page 5 of 26




                                       1          Defendants E.I. DuPont de Nemours and Company and Millennium Inorganic Chemicals,

                                       2   Inc. (together, “Defendants”) have moved for summary judgment on the sole ground that the

                                       3   record—including 31 publicly announced and coordinated price increases over 12 years—shows

                                       4   merely follow-the-leader pricing. In addition to urging the Court to apply Third Circuit law, rather

                                       5   than governing Ninth Circuit law, Defendants would have the Court ignore that their own

                                       6   witnesses consistently denied engaging in follow-the-leader pricing. Because Defendants are

                                       7   wrong on the law and wrong on the record, the Court should deny their motion.

                                       8                                    STATEMENT OF THE ISSUES

                                       9          1.      Whether the Ninth Circuit’s standard for summary judgment in antitrust cases is

                                      10   different than that in the Third Circuit’s Valspar Corp. v. E.I. Du Pont De Nemours & Co., 873
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      11   F.3d 185 (3rd Cir. 2017) decision.
   SAN FRANCISCO, CA 94111-4070




                                      12          2.      Whether the evidence is sufficient for a reasonable jury to find that Defendants

                                      13   conspired and agreed to raise the price of titanium dioxide.

                                      14                                           INTRODUCTION

                                      15          Home Depot is an indirect purchaser of titanium dioxide and brings a claim against

                                      16   Defendants for anticompetitive behavior in violation of California’s Cartwright Act, California

                                      17   Business & Professions Code §§ 16700 et seq., and a claim for injunctive and equitable relief

                                      18   under federal antitrust laws. Defendants have moved for summary judgment, arguing that the

                                      19   Third Circuit’s decision in Valspar Corp. v. E.I. Du Pont De Nemours & Co., 873 F.3d 185 (3rd

                                      20   Cir. 2017) is dispositive. Under the governing Ninth Circuit authority, however, the relevant

                                      21   question on Defendants’ summary judgment motion is simply “whether all the evidence

                                      22   considered as a whole can reasonably support the inference that [the defendants] conspired . . . to

                                      23   fix prices” for Titanium Dioxide. In re Citric Acid Litig., 191 F.3d 1090, 1097 (9th Cir. 1999). If

                                      24   a reasonable jury could conclude that Defendants agreed to fix prices, the Court must deny

                                      25   Defendants’ motion. Id.

                                      26          Two district courts have conducted extensive reviews of the underlying factual record and

                                      27   produced conflicting opinions. In the direct purchaser class action, the District Court of Maryland

                                      28   provided a detailed summary of the evidence on which Home Depot relies here. See In re
                                                                                      1
                                                           OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                             Case 5:16-cv-04865-BLF Document 123 Filed 02/06/19 Page 6 of 26




                                       1   Titanium Dioxide Antitrust Litig., 959 F. Supp. 2d 799, 803−819 (D. Md. 2013). That evidence

                                       2   shows that market-leader DuPont joined the Titanium Dioxide Manufacturers Association

                                       3   (“TDMA”) following a decade of depressed prices and started sharing highly confidential

                                       4   information within the secretive Global Statistics Program (“GSP”). Almost immediately, there

                                       5   was an abrupt change in behavior from very few coordinated price increases to a series of 31

                                       6   parallel price increases. The record further includes traditional conspiracy evidence, including

                                       7   evidence showing that the manufacturers discussed raising prices at various industry meetings,

                                       8   which often were followed by coordinated price increases. Despite having no valid business

                                       9   reason to do so, the manufacturers publicly announced future price increases well in advance of

                                      10   their effective dates, effectively soliciting the others to raise prices, which they did. The record
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      11   includes numerous other plus factors, including below market pricing on sales to competitors and
   SAN FRANCISCO, CA 94111-4070




                                      12   mutual protection of each company’s market share.

                                      13          Under Fourth Circuit law, the In re Titanium court found that this record made for an easy

                                      14   case because it “contains ample evidence for concluding that the Defendants agreed to raise

                                      15   prices.” The court further held that “[o]n all points the Defendants’ argument fails, as there are

                                      16   genuine issues of material fact to be resolved at the trial of this case” and that a “substantial

                                      17   portion of the evidence” would allow a jury to “permissibly infer a conspiracy. Id. at 823.

                                      18          By contrast, the case was much more difficult under Third Circuit law which is “quite

                                      19   different” than the law in the Fourth—and the Ninth—Circuit. Valspar Corp. v. E.I. Du Pont De

                                      20   Nemours & Co., 873 F.3d 185, 203 (3rd Cir. 2017). In the Valspar litigation, a divided Third

                                      21   Circuit panel affirmed the district court’s grant of summary judgment on the same record by a vote

                                      22   of 2−1. Id. Defendants now urge this Court to follow Valspar, despite the majority’s concession

                                      23   that Third Circuit law imposes a far higher burden to avoid summary judgment in oligopoly cases.

                                      24   This Court need not take Home Depot’s word on this point because the Valspar majority expressly

                                      25   distinguished the In re Titanium decision on the governing law:

                                      26          [T]he District of Maryland sits within the United States Court of Appeals for the
                                                  Fourth Circuit. Thus, the Maryland District Court had no obligation to consider
                                      27          Third Circuit precedent, but the District Court in this case was bound by it. This
                                                  resulted in the Maryland court applying a standard quite different from the one we
                                      28          have developed and that the District Court applied.
                                                                                           2
                                                           OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                             Case 5:16-cv-04865-BLF Document 123 Filed 02/06/19 Page 7 of 26




                                       1   Valspar, 873 F.3d at 202–03 (emphasis added).

                                       2          The district court in Valspar similarly explained that Third Circuit law—particularly In re

                                       3   Chocolate Confectionary Antitrust Litig., 801 F.3d 383 (3rd Cir. 2015)—compelled summary

                                       4   judgment even though the evidentiary record was the same as In Re Titanium. Valspar Corp. v.

                                       5   E.I. Du Pont de Nemours & Co., 152 F. Supp. 3d 234, 252 & n.10 (D. Del. 2016). On appeal, the

                                       6   Valspar majority could not convince the third judge on the panel that its reading of the law was

                                       7   correct, even within the Third Circuit. The dissenting judge observed that the majority’s decision

                                       8   “creates an unworkable burden” for antitrust plaintiffs, “not supported by our precedent,” and

                                       9   improperly invades the province of the jury. Valspar, 973 F.3d at 203. Regardless of whether the

                                      10   case was properly decided under Third Circuit law, this Court need only conclude that Valspar is
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      11   inconsistent with Ninth Circuit law to deny summary judgment here.
   SAN FRANCISCO, CA 94111-4070




                                      12          Valspar is at odds with Ninth Circuit law (and likely wrong) because it improperly extends

                                      13   Matsushita Electric Industrial Co. v. Zenith Radio Corp., 475 U.S. 574 (1986), to apply a

                                      14   heightened summary judgment standard in oligopoly cases. Matsushita involved an implausible

                                      15   conspiracy, which made no economic sense and thus limited the inferences available to the

                                      16   plaintiffs’ case. But the Third Circuit has gone much farther by requiring “inferential modesty” in

                                      17   any and all oligopoly cases—where the economic case for conspiracy is at its most obvious.

                                      18   Compare Valspar, 873 F.3d at 192 n.1 with In re Titanium, 959 F. Supp. 2d at 824 (“an agreement

                                      19   among the five largest producers of titanium dioxide ‘to fix prices at a supracompetitive level …

                                      20   makes perfect economic sense.”).

                                      21          Valspar’s explicit adoption of “inferential modesty” for cases that make all the economic

                                      22   sense in the world is at odds with Rule 56 and Ninth Circuit precedent, which continue to require

                                      23   courts to give a non-moving plaintiff the benefit of any permissible inferences at the summary

                                      24   judgment stage. For instance, In re Citric Acid Litigation, a case involving a highly concentrated

                                      25   market, maintains that “the evidence must, on summary judgment, be construed to the greatest

                                      26   extent reasonably possible in favor of finding an antitrust violation[.]” 191 F.3d 1090, 1106 n.10

                                      27   (9th Cir. 1999). That holding is directly at odds with the Third Circuit’s decision to deny a

                                      28   plaintiff the benefit of any possible inferences in oligopoly cases.
                                                                                               3
                                                           OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                Case 5:16-cv-04865-BLF Document 123 Filed 02/06/19 Page 8 of 26




                                       1           Beyond the legal error and difference in standards, the Third Circuit’s “inferential

                                       2   modesty” led the Valspar majority to make several mistakes. First, the Valspar majority says that

                                       3   in an oligopoly case the plaintiff must have evidence showing an “explicit” agreement to fix

                                       4   prices, because proof of a tacit agreement to fix prices is not enough to overcome the Court’s

                                       5   “inferential modesty.” 873 F.3d at 193 n.3. This must be error because a tacit agreement to fix

                                       6   prices remains a per se violation of Sherman Act § 1. See Bell Atlantic Corp. v. Twombly, 550

                                       7   U.S. 544 (2007). Second, as the dissent points out, the Valspar majority ignores or dismisses

                                       8   record evidence of plus factors that would allow—and perhaps compel—a reasonable jury to

                                       9   conclude that the defendants had conspired. Valspar, 873 F.3d at 207-218. For instance, the

                                      10   Valspar majority never acknowledges testimony that “TiO2 producers at the [2005 Intertech]
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      11   conference discussed the need to take advantage of tight market conditions to improve pricing.”
   SAN FRANCISCO, CA 94111-4070




                                      12   Id. (emphasis added). That is traditional conspiracy evidence from which a jury could conclude

                                      13   that Defendants agreed to raise prices. Again and again, the Valspar majority ignored or explained

                                      14   away the evidence that led the In re Titanium court to deny summary judgment.

                                      15           Third, the Valspar majority ultimately affirms summary judgment on the theory that the

                                      16   plaintiffs had no evidence that would tend to exclude the possibility of follow-the-leader pricing

                                      17   even though the court acknowledged that all of Defendants’ witnesses “denied engaging in

                                      18   ‘follow the leader pricing.’” Valspar, 873 F.3d at n.6 (emphasis added). While Defendants could

                                      19   win summary judgment by showing a plausible and justifiable reason for their conduct, the fact

                                      20   that their witnesses admit that they were not engaged in legal follow-the-leader pricing prevents

                                      21   such a ruling here. The Court should not allow Defendants to win summary judgment based on

                                      22   supposed facts that their own witnesses denied.

                                      23                                 ARGUMENT AND AUTHORITIES

                                      24   I.      The Ninth Circuit’s Application of the Summary Judgment Standard in Antitrust Cases is

                                      25           “Quite Different” than what the Third Circuit Has Developed for Oligopoly Cases.

                                      26           A.     Legal Standard for Summary Judgment in Antitrust Cases.

                                      27           Summary judgment is appropriate where “the movant shows that there is no genuine

                                      28   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
                                                                                            4
                                                           OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                             Case 5:16-cv-04865-BLF Document 123 Filed 02/06/19 Page 9 of 26




                                       1   Civ. P. 56(a). And, at summary judgment, “the judge’s function is not himself to weigh the

                                       2   evidence and determine the truth of the matter, but to determine whether there is a genuine issue

                                       3   for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). However, application of the

                                       4   summary judgment standard in antitrust actions has developed differently across jurisdictions.

                                       5   Defendants’ generalizations about the similarities between Ninth Circuit and Third Circuit law are

                                       6   unfounded and expressly contradicted by the very Valspar decision on which Defendants so

                                       7   heavily rely. See Valspar, 873 F.3d at 192 n.1.

                                       8          As a starting point, in Matsushita, 475 U.S. at 582−97, the Supreme Court held that where

                                       9   a plaintiff alleges a conspiracy in violation of Section 1 of the Sherman Act, it must present

                                      10   evidence which “tends to exclude the possibility” that the alleged conspirators acted
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      11   independently. Id. at 575. Furthermore, “if the factual context renders respondents’ claims
   SAN FRANCISCO, CA 94111-4070




                                      12   implausible, i.e., the claims make no economic sense, respondents must offer more persuasive

                                      13   evidence to support their claims than would otherwise be necessary.” Id. at 587.

                                      14          The Supreme Court later clarified that Matsushita’s requirement “that the plaintiffs’ claims

                                      15   make economic sense did not introduce a special burden on plaintiffs facing summary judgment in

                                      16   antitrust cases.” Eastman Kodak Co. v. Image Technical Services, Inc., 504 U.S. 451, 468–69, 112

                                      17   S.Ct. 2072 (1992) (footnote omitted). Moreover, the Supreme Court expressly cautioned that

                                      18   defendants could not win summary judgment merely by citing economic theories, like

                                      19   interdependence:

                                      20          The Court did not hold that if the moving party enunciates any economic theory
                                                  supporting its behavior, regardless of its accuracy in reflecting the actual market, it
                                      21          is entitled to summary judgment. Matsushita demands only that the nonmoving
                                                  party’s inferences be reasonable in order to reach the jury, a requirement that was
                                      22          not invented, but merely articulated, in that decision. If the plaintiff’s theory is
                                                  economically senseless, no reasonable jury could find in its favor, and summary
                                      23          judgment should be granted.
                                      24   Id. at 468−69.

                                      25          B.        The Third Circuit applied a Unique Standard at Summary Judgment in Valspar.

                                      26          Despite the directives from Matsushita and Kodak, and contrary to Ninth Circuit

                                      27   precedent, the Third Circuit’s Valspar decision imposes a unique and higher summary judgment

                                      28   burden on antitrust plaintiffs in oligopoly cases. The Valspar majority made clear that the Third
                                                                                            5
                                                             OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                            Case 5:16-cv-04865-BLF Document 123 Filed 02/06/19 Page 10 of 26




                                       1   Circuit “has developed specialized evidentiary standards at summary judgment in antitrust cases in

                                       2   general and in oligopoly cases in particular.” Id. at 193. That standard is characterized by

                                       3   “inferential modesty” whereby the court declines to give a non-moving plaintiff the benefit of any

                                       4   permissible inferences at the summary judgment stage.

                                       5          The Third Circuit recognized that its heightened oligopoly standard “may be a high bar—

                                       6   but it is the bar established by this Court and binding on this panel.” Id. at 194 n.4. And, the

                                       7   Valspar majority admits that its analysis is different from Matsushita and unique to the Third

                                       8   Circuit’s oligopoly cases:

                                       9          As Valspar and our dissenting colleague point out, Matsushita involved an alleged
                                                  conspiracy that did not make ‘economic sense,’ 475 U.S. at 587, and the Court
                                      10          declined to draw liberal inferences because the defendants ‘had no rational
THREE EMBARCADERO CENTER, 7TH FLOOR




                                                  economic motive to conspire,’ id. at 596. While these unlikely to-succeed
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      11
   SAN FRANCISCO, CA 94111-4070




                                                  conspiracies provide one good reason to be circumspect in our inferences, we have
                                                  explained that oligopolistic interdependence provides another good reason for
                                      12          inferential modesty.
                                      13   Valspar, 873 F.3d 185, at 192 n.1.

                                      14          The dissent highlights how the majority’s reasoning twists the Matsushita standard by

                                      15   using so-called “inferential modesty” for oligopoly cases to refuse to “draw any inferences in

                                      16   Valspar’s favor.” Id. at 192 n.1, 204. The Valspar majority cites Matsushita for the idea that

                                      17   antitrust law limits the permissible inferences from ambiguous evidence because “mistaken

                                      18   inferences are especially costly in antitrust cases, since they could penalize desirable competitive

                                      19   behavior and ‘chill the very conduct the antitrust laws are designed to protect.’” Valspar, 873 F.3d

                                      20   at 192. That was true in Matsushita, where the Court confronted allegations that the defendants

                                      21   had cut (rather than raised) their prices. It is not true for an oligopoly where the market

                                      22   participants have every opportunity and incentive to agree to increase prices. And it is not true in

                                      23   this case, where the evidence shows the manufacturers publicly and privately invited each other to

                                      24   raise prices together and then did raise prices repeatedly. Even the Valspar majority conceded that

                                      25   the record included evidence “that something anticompetitive is afoot,” 873 F.3d at 200, and

                                      26   acknowledged that its application of “inferential modesty” in oligopoly cases is an “extension of

                                      27   Matsushita” that has been criticized “as an unfortunate misinterpretation.” Id. at 192 n.1. In short,

                                      28   the Third Circuit’s approach turns Matsushita on its head by making it easier for oligopolists to
                                                                                          6
                                                           OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                            Case 5:16-cv-04865-BLF Document 123 Filed 02/06/19 Page 11 of 26




                                       1   win summary judgment under conditions where an illegal agreement would make the most

                                       2   economic sense.

                                       3          Furthermore, contrary to Anderson v. Liberty Lobby, the Valspar judges themselves

                                       4   considered whether the evidence “made a conspiracy more likely than not” instead of assessing

                                       5   whether the factfinder at trial could reasonably come to that conclusion. As the dissent lamented,

                                       6   the trial court “weighed and compartmentalized evidence, a task better suited for juries—not

                                       7   judges.” Id. at 203. Likewise, the Valspar majority was selective in its review of the plus factor

                                       8   evidence (seeing “the trees, not the forest”) and “gave little weight to the amount of parallel price

                                       9   increase announcements simply because parallel conduct itself is insufficient to create an inference

                                      10   of conspiracy.” Id. at 205. Now, under Valspar, to survive summary judgment using
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      11   circumstantial evidence in a case involving an oligopolistic market, a plaintiff in the Third Circuit
   SAN FRANCISCO, CA 94111-4070




                                      12   must present “non-economic evidence of an actual agreement”—suggesting that tacit agreement is

                                      13   no longer sufficient to establish an antitrust violation in an oligopolistic market. Id. at 213 n.15,

                                      14   205.

                                      15          Whatever the law in the Third Circuit, this “high bar” is not the law in this Court, and

                                      16   despite multiple opportunities, neither the Supreme Court nor the Ninth Circuit has created a

                                      17   special summary judgment standard for oligopolistic conspiracies.

                                      18          C.      The Ninth Circuit Continues to Apply the Rule 56 Summary Judgment Standard in

                                      19                  Oligopoly Cases.

                                      20          Unlike the Third Circuit, the Ninth Circuit allows for the (normal) broader summary

                                      21   judgment inferences in favor of a plaintiff who alleges a plausible conspiracy. Following

                                      22   Matsushita, the Ninth Circuit considers whether circumstantial evidence “tends to exclude” lawful

                                      23   behavior. The approach has been presented as a two-part test:

                                      24          First, the defendant can ‘rebut an allegation of conspiracy by showing a plausible
                                                  and justifiable reason for its conduct that is consistent with proper business
                                      25          practice.’ . . . The burden then shifts back to the plaintiff to provide specific
                                                  evidence tending to show that the defendant was not engaging in permissible
                                      26          competitive behavior.
                                      27   In re Citric Acid Litig., 191 F.3d 1090, 1094 (9th Cir. 1999) (internal citation omitted).

                                      28
                                                                                             7
                                                           OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                               Case 5:16-cv-04865-BLF Document 123 Filed 02/06/19 Page 12 of 26




                                       1             In other words, “[t]he Ninth Circuit has interpreted Matsushita to mean that where a

                                       2   defendant has demonstrated a plausible business reason for its conduct, ‘a plaintiff who relies

                                       3   solely on circumstantial evidence of conspiracy . . . must produce evidence tending to exclude the

                                       4   possibility that defendants acted independently.’” In re High-Tech Employee Antitrust Litigation,

                                       5   No. 11-CV-02509-LHK, 2014 WL 1283086, at *1 (N.D. Cal. Mar. 28, 2014) (citing In re Citric

                                       6   Acid Litig., 191 F.3d at 1096). Moreover, in determining whether the evidence “tends to exclude”

                                       7   independent (as opposed to conspiratorial) conduct, the Ninth Circuit (like Matsushita) allows for

                                       8   broader inferences in the non-moving party’s favor when the plaintiff’s claim is a plausible one

                                       9   that makes economic sense. See Stanislaus Food Prod. Co. v. USS-POSCO Indus., 803 F.3d 1084,

                                      10   1089 (9th Cir. 2015).1
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      11             Unlike the Valspar majority, however, the Ninth Circuit has refused to require that a
   SAN FRANCISCO, CA 94111-4070




                                      12   plaintiff’s evidence actually persuade the trial court of affirmative liability: “Matsushita does not

                                      13   authorize the district court to weigh the evidence and decide which inference is the more plausible

                                      14   one; so long as a particular inference is plausible and permissible under Matsushita, it is for the

                                      15   jury to decide whether to draw it.” In re Coordinated Pretrial Proceedings in Petroleum Prod.

                                      16   Antitrust Litig., 906 F.2d 432, 462-63 (9th Cir. 1990). The Ninth Circuit further explained:

                                      17             [w]e do not [believe] that a district court may grant summary judgment to antitrust
                                                     defendants whenever the court concludes that inferences of conspiracy and
                                      18             inferences of innocent conduct are equally plausible. Allowing the district court to
                                                     make that decision would lead to a dramatic judicial encroachment on the province
                                      19             of the jury. To read Matsushita as requiring judges to ask whether the
                                                     circumstantial evidence is more “consistent” with the defendants’ theory than with
                                      20             the plaintiff’s theory would imply that the jury should be permitted to choose an
                                                     inference of conspiracy only if the judge has first decided that he would himself
                                      21             draw that inference. This approach would essentially convert the judge into a
                                                     thirteenth juror, who must be persuaded before an antitrust violation may be found.
                                      22

                                      23   Id. at 438. And In re Citric Acid Litig., confirms that Ninth Circuit law continues to require only

                                      24   evidence giving “reasonable support to a finding of conspiratorial . . . behavior” to resist summary

                                      25   judgment. 191 F.3d 1090, 1094 (citation omitted). Citric Acid (mistakenly) suggests that other

                                      26   passages in Petroleum Products were dicta because that case involved some direct evidence of a

                                      27
                                           1
                                               Notably, Defendants make no reference to Stanislaus in their brief.
                                      28
                                                                                              8
                                                             OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                               Case 5:16-cv-04865-BLF Document 123 Filed 02/06/19 Page 13 of 26




                                       1   conspiracy (albeit a separate one) rather than a purely circumstantial case. However, nothing in

                                       2   Citric Acid suggests that the Ninth Circuit has appointed the Court as the thirteenth juror who

                                       3   must be persuaded to vote for liability to defeat summary judgment.

                                       4           Most recently, the Ninth Circuit reaffirmed that “context is key” when considering

                                       5   circumstantial evidence of a conspiracy. Stanislaus, 803 F.3d at 1089. And repeating Matsushita,

                                       6   “if the factual context renders [plaintiff’s] claim implausible—if the claim is one that simply

                                       7   makes no economic sense—[plaintiff] must come forward with more persuasive evidence to

                                       8   support [its] claim than would otherwise be necessary.” Id. at 1089 (citing Matsushita, 475 U.S.

                                       9   574, 587). Conversely, a plaintiff pressing a plausible claim, like Home Depot here, faces a lesser

                                      10   burden to avoid summary judgment.
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      11           While parallel pricing alone may not be dispositive of a conspiracy, “[p]arallel pricing is a
   SAN FRANCISCO, CA 94111-4070




                                      12   relevant factor to be considered along with the evidence as a whole.” In re Citric Acid Litig., 191

                                      13   F.3d at 1102. And, when the evidence as a whole confirms the presence of “plus factors” like

                                      14   “product uniformity, exchange of price information, and opportunity to meet to form anti-

                                      15   competitive policies,” Wilcox v. First Interstate Bank of Oregon, 815 F.2d 522, 525−26 (9th Cir.

                                      16   1987), and other “[m]arket conditions during a period of alleged collusion,” Stanislaus, 803 F.3d

                                      17   at 1092, in addition to parallel pricing, the Ninth Circuit permits an inference of conspiracy.

                                      18           The Ninth Circuit has never adopted a special rule limiting the inferences which may be

                                      19   made in favor of plaintiffs in oligopoly cases. To establish the requisite factual dispute, a plaintiff

                                      20   “must show that the inference of conspiracy is reasonable in light of the competing inferences of

                                      21   independent action or collusive action that could not have harmed [the plaintiff].” Id. at 1089

                                      22   (emphasis added).2 And as the In re Titanium court held, Defendants cannot possibly win

                                      23   summary judgment under that standard.

                                      24

                                      25

                                      26

                                      27   2
                                            Unlike the present case, Stanislaus involved an implausible conspiracy and thus the Court drew
                                           more limited inferences.
                                      28
                                                                                             9
                                                           OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                             Case 5:16-cv-04865-BLF Document 123 Filed 02/06/19 Page 14 of 26




                                       1   II.    The Factual Record Tends to Exclude Independent Action by the Defendants.

                                       2          A.      Summary of Key Evidence That Would Allow a Jury to Conclude that the

                                       3                  Manufacturers Conspired and Agreed to Raise Prices.

                                       4          Contrary to Defendants’ arguments, this case is about much more than just parallel pricing.

                                       5   The record here is replete with evidence, including traditional conspiracy evidence, tending to

                                       6   exclude the possibility that Defendants acted independently when they raised prices together more

                                       7   than 30 times in 12 years. That is particularly true where the undisputed evidence shows that

                                       8   demand for titanium dioxide was declining and the manufacturers had significant excess

                                       9   production capacity. In re Titanium Dioxide Antitrust Litig., 959 F. Supp. 2d 799, 804, 827 (D.

                                      10   Md. 2013). While the Third Circuit largely ignored this evidence, the In re Titanium court noted
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      11   uncontradicted expert testimony that those economic conditions ordinarily would cause prices to
   SAN FRANCISCO, CA 94111-4070




                                      12   fall. Id. Home Depot’s theory is that Defendants fought those economic forces by illegally

                                      13   conspiring and agreeing to raise prices. As In re Titanium demonstrates, this case should proceed

                                      14   to trial because that theory is both plausible and supported by record evidence that would allow a

                                      15   jury to find a conspiracy.

                                      16                  1.      The conditions were ripe for a price-fixing conspiracy facilitated by the

                                      17                  TDMA.

                                      18          By the start of the conspiracy period, the Titanium Dioxide industry was in a crisis. See

                                      19   generally Declaration of Lindsay S. Johnson in Support of Plaintiff’s Opposition to Defendants’

                                      20   Motion for Summary Judgment (“Johnson Decl.”), ¶ 3, Ex. 1, App. M at Entry Dated 08/xx/2001;

                                      21   Entry Dated 04/02/2003). Declining prices and demand in the years leading up to the conspiracy

                                      22   are well-documented in the evidentiary record. Johnson Decl., ¶ 3, Ex. 1, App. M (documenting

                                      23   presentations, reports, e-mails, and articles on the subject of unprecedented declines in price and

                                      24   consumption of titanium dioxide).

                                      25          Facing this down market and years of falling prices, the TDMA invited DuPont to join the

                                      26   group. The TDMA, as part of the broader European Chemical Industry Counsel (“CEFIC”), had

                                      27   previously denied DuPont admission since it had no European operations. Johnson Decl., ¶¶ 5, 6,

                                      28   Ex. 2, 3. The sudden change in the TDMA’s operating rules enabled DuPont to participate in the
                                                                                       10
                                                           OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                            Case 5:16-cv-04865-BLF Document 123 Filed 02/06/19 Page 15 of 26




                                       1   group’s new Global Statistics Program (“GSP”). The GSP participants then included DuPont,

                                       2   Huntsman, Kerr-McGee (Tronox), Kronos, and Millennium which, together, accounted for more

                                       3   than 70% of global titanium dioxide production and over 98% of US sales. See, e.g., Johnson

                                       4   Decl., ¶ 3, Ex. 1, App. N at Entry Dated 01/03/2008 (

                                       5                                                                   ). As the largest titanium dioxide

                                       6   manufacturer during the conspiracy, DuPont enjoyed a significant cost advantage over its

                                       7   competitors. Johnson Decl., ¶ 7, Ex. 4 at CIANFICHI00006067.             Rather than use its cost

                                       8   advantage to win business by undercutting the other manufacturers, however, the record shows

                                       9   that DuPont joined the TDMA and coordinated a conspiracy to raise prices for the entire market.

                                      10   See Johnson Decl., ¶ 3, Ex. 1, App. R; see also Johnson Decl., ¶ 3, Ex. 1, App. O.
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      11          The GSP gave these major manufacturers current and more complete information on
   SAN FRANCISCO, CA 94111-4070




                                      12   capacity, demand, and market share than previously available, see Johnson Decl., ¶ 8, Ex. 5 at

                                      13   MIC0325371; ¶ 9, Ex. 6 at MIC04280832, enabling the group to better predict when they could

                                      14   raise prices and ensure that co-conspirators actually raised their prices. As Millennium’s Gary

                                      15   Cianfichi explained,

                                      16                                                                                                   ”

                                      17   Johnson Decl., ¶ 10, Ex. 7; see also ¶ 3, Ex. 1, App. P; App. E at Entry Date 09/29/2000,

                                      18   12/15/2000, 02/09/2001, 03/05/2001, 04/17/2002, 01/06/2006, 04/17/2006, 06/16/2006,

                                      19   07/09/2007, 01/08/2008, 07/31/2008, 03/09/2009 (documents regarding importance of GSP

                                      20   information).

                                      21          Although the TDMA’s ostensible focus was technical issues relating to TiO2 production,

                                      22   the evidence shows the companies often sent high ranking sales/marketing executives as their

                                      23   representatives. Johnson Decl., ¶ 11, Ex. 8 at ¶ 38. Millennium’s David Vercollone wrote to his

                                      24   colleagues that

                                      25

                                      26                                             ” See Johnson Decl., ¶ 12, Ex. 9 at MIC05771277. This

                                      27   evidence would allow a jury to infer that the manufacturers were conspiring to raise prices.

                                      28                   2.     The GSP triggered a sudden shift in industry practices.
                                                                                          11
                                                             OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                            Case 5:16-cv-04865-BLF Document 123 Filed 02/06/19 Page 16 of 26




                                       1          Just four days after forming this new alliance, the manufacturers executed the first in an

                                       2   unprecedented series of parallel price increases lasting several years until lawsuits were filed and

                                       3   DuPont exited the GSP.        Johnson Decl., ¶ 3, Ex. 1, App. B (price increase announcement

                                       4   chronology).

                                       5          This evidence is all the more striking given the additional record evidence that the

                                       6   manufacturers had engaged in very few coordinated price increases in the years that preceded

                                       7   DuPont’s entry into the GSP program. From 1994 through 2001, for example, Millennium’s

                                       8   predecessor SCM, Kronos, DuPont, Huntsman, and Tronox engaged in just one parallel price

                                       9   increase. See Johnson Decl., ¶ 13, Ex. 10. During the conspiracy, by contrast, there were 31

                                      10   parallel price increases announced nearly simultaneously, with identical effective dates, and
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      11   almost always for an identical amount. Johnson Decl., ¶ 3, Ex. 1, App. B; ¶ 13, Ex. 10 at
   SAN FRANCISCO, CA 94111-4070




                                      12   KROWW00003199. See also In re Titanium, 959 F. Supp. 2d at 809 (noting the “stark contrast”

                                      13   between the few coordinated price increases in the years that preceded the conspiracy and the 25

                                      14   parallel price increases from 2002−2010). Defendants acknowledge that this change in behavior

                                      15   can support an inference of concerted action, even in an oligopoly. But Defendants argue the

                                      16   change in behavior here is somehow not “radical” or “abrupt” enough to defeat summary

                                      17   judgment. See Defs. Br. at 6. This argument reveals the extremity of Defendants’ position—and

                                      18   how far from Rule 56 Defendants urge the Court to stray. If the evidence about this change in

                                      19   behavior does not present a classic dispute of fact for a jury to decide, then the law no longer

                                      20   permits jury trials in oligopoly cases.

                                      21                  3.      The manufacturers coordinated their price increases.

                                      22          The record is replete with numerous statements by Defendants evidencing coordinated

                                      23   price increase announcements. See, e.g., Johnson Decl., ¶ 14, Ex. 11 (

                                      24                               ). Furthermore, the price increase announcements often were nearly

                                      25   identical. See, e.g., Johnson Decl., ¶ 15, Ex. 12 (

                                      26                                                                      ). Defendants also coordinated

                                      27   lower production levels. Johnson Decl., ¶ 16, Ex. 13 (

                                      28
                                                                                             12
                                                           OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                            Case 5:16-cv-04865-BLF Document 123 Filed 02/06/19 Page 17 of 26




                                       1                                                                                            ); see ¶ 3,

                                       2   Ex. 1, App. K.

                                       3             Often it was the coordinated GSP data that led the manufacturers to announce and support

                                       4   these price increases.

                                       5                                                                                  Johnson Decl., ¶ 17,

                                       6   Ex. 14.

                                       7

                                       8

                                       9

                                      10                                                                                              Johnson
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      11   Decl. ¶ 18, Ex. 15. Even when announcements did not come on the heels of a TDMA meeting,
   SAN FRANCISCO, CA 94111-4070




                                      12   price increase announcements followed one another quickly enough to exclude any claim of

                                      13   independent analysis. For example, on September 2005, Tronox and Kronos matched a price

                                      14   increase announcement by DuPont within hours. See Johnson Decl., ¶ 3, Ex. 1, App. B at effective

                                      15   date 10/1/2005. The other producers announced increases the next day. Id. Also, the record shows

                                      16   that throughout the relevant period Defendants repeatedly signaled their intentions to raise prices

                                      17   by publicly announcing price increases well in advance of the effective date when there was no

                                      18   valid business reason to do so other than signaling. Johnson Decl., ¶ 19, Ex. 16 (Becker Dep. at

                                      19   102:5−105:10 (

                                      20                         ); ¶ 20, Ex. 17 (Cianfichi Dep. 66:4−14); ¶ 21, Ex. 18 (Rogers Dep.

                                      21   60:17−61:14); ¶ 22, Ex. 19 (Hartsgrove Dep. at 298:23−99:23). Applying the same standard as the

                                      22   Ninth Circuit, the In re Titanium court held that this was compelling evidence of conspiracy. 959

                                      23   F. Supp. 2d at 808 (“These instances suggest that the Defendants engaged in little deliberation

                                      24   before making their pricing decisions.”); see also Valspar, 873 F.3d at 209.

                                      25                    4.      Meetings and communications between and among manufacturers aided the

                                      26                    coordinated price increases.

                                      27             Price increase announcements closely tracked TDMA meetings. In re Titanium Dioxide

                                      28   Antitrust Litig., 959 F. Supp. 2d 799, 830 (D. Md. 2013) (“88 percent of the price increase
                                                                                        13
                                                             OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                            Case 5:16-cv-04865-BLF Document 123 Filed 02/06/19 Page 18 of 26




                                       1   announcements . . . came within thirty days of a General Committee meeting of the TDMA, a fact

                                       2   suggesting that the Defendants may have used the TDMA to coordinate price increases.”) They

                                       3   also followed other meetings and communications between these supposed competitors.

                                       4

                                       5

                                       6

                                       7              See Johnson Decl., ¶ 23, Ex. 20.

                                       8

                                       9                                                                      ¶ 24, Ex. 21. This is strong

                                      10   traditional conspiracy evidence from which a jury could infer that Millennium and Huntsman
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      11   actually agreed to raise prices with other manufacturers.
   SAN FRANCISCO, CA 94111-4070




                                      12          The manufacturers also urged each other to raise prices and cut capacity through speeches

                                      13   and private communications at industry trade shows, through analysts’ calls, and by using industry

                                      14   consultant Jim Fisher as an intermediary. See generally Johnson Decl., ¶ 3, Ex. 1, Apps. F1, F2,

                                      15   F3. For example, the record confirms that the manufacturers met and spoke with each other at bi-

                                      16   annual Intertech Titanium Dioxide conferences, attended by top sales/marketing management

                                      17   from the manufacturers. See Johnson Decl., ¶ 3, Ex. 1, App. J at 5/21/2001; see also Johnson

                                      18   Decl., ¶ 25, Ex. 22

                                      19

                                      20

                                      21

                                      22

                                      23                                               See Johnson Decl., ¶ 26, Ex. 23.

                                      24

                                      25

                                      26                                  Id.

                                      27                                                                           Id.

                                      28
                                                                                            14
                                                           OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                            Case 5:16-cv-04865-BLF Document 123 Filed 02/06/19 Page 19 of 26




                                       1

                                       2                                                             Johnson Decl., ¶ 27, Ex. 24.

                                       3

                                       4

                                       5                                     See ¶ 28, Ex. 25 at TRONOX0000089: see also, e.g., ¶ 3, Ex. 1,

                                       6   App. A (recording industry-wide and multi-lateral meetings of the pigment producers); App. J at

                                       7   Entry Date 05/21/2001, 03/12/2002, 05/01/2002, 12/16/2002, 02/25/2003, 09/15/2003,

                                       8   02/05/2004, 09/14/2004, 02/xx/2005, 02/03/2005, 09/19/2006, 08/02/2007, 08/25/2007, and

                                       9   08/29/2007 (noting price signaling by the Defendants). Once again, this is strong traditional

                                      10   evidence that tends to exclude Defendants’ claims of wholly independent conduct.
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      11                    5.     The manufacturers cooperated instead of competed.
   SAN FRANCISCO, CA 94111-4070




                                      12             Additionally, the record shows that Defendants often avoided competition with each other.

                                      13   For example, the manufacturers sold Titanium Dioxide to each other at discounted (or below

                                      14   market) prices and swapped other raw materials needed for the manufacturing process. See

                                      15   generally Johnson Decl., ¶ 3, App. H; Johnson Decl., ¶ 11, Ex. 8 at ¶¶ 77−92; Johnson Decl.,¶ 50,

                                      16   Ex. 47.                                                                               Johnson Decl., ¶

                                      17   29, Ex. 26. The lack of competition is also evidenced by the manufacturers’ response to DuPont’s

                                      18   loss of capacity following Hurricane Katrina.

                                      19                                                               Johnson Decl., ¶ 30, Ex. 27.

                                      20

                                      21

                                      22                                         Johnson Decl., ¶ 30, Ex. 27; ¶ 31, Ex. 28.

                                      23

                                      24                            Johnson Decl., ¶ 32, Ex. 29,                              Johnson Decl., ¶ 33,

                                      25   Ex. 30, and                                    Johnson Decl., ¶ 3, Ex. 1, App. G. at Entry Dated

                                      26   12/xx/2008 (emphasis in original). Simply put, instead of competing, the competitors helped each

                                      27   other. These admitted efforts to avoid competition so contradict the manufacturers’ self-interest

                                      28
                                                                                            15
                                                             OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                            Case 5:16-cv-04865-BLF Document 123 Filed 02/06/19 Page 20 of 26




                                       1   that a jury could infer that they were adhering to an agreement, tacit or express, to avoid

                                       2   competition and keep prices high.

                                       3                   6.     The manufacturers knew their conduct was suspect.

                                       4          When they were not meeting, the conspirators in the industry knew enough to be cautious.

                                       5   In fact, TDMA participants lied to keep aspects of the group and its GSP statistics secret.

                                       6   Confirming an incentive to conceal their conduct, Defendants knew that the exchange of such

                                       7   information could run afoul of the antitrust laws. See Johnson Decl., ¶ 6, Ex. 3 at MIC0025555.

                                       8   For example,

                                       9

                                      10
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      11
   SAN FRANCISCO, CA 94111-4070




                                      12

                                      13                                                                    Johnson Decl., ¶ 34, Ex. 31.

                                      14

                                      15

                                      16

                                      17        Id. Cianfichi stressed,

                                      18                                  Id.

                                      19

                                      20         Johnson Decl., ¶ 35, Ex. 32. The group was adamant about keeping even the GSP’s

                                      21   existence and related data secret from customers and most of their own employees. Johnson Decl.

                                      22   ¶ 34, Ex. 31.

                                      23                                                        Johnson Decl., ¶ 36, Ex. 33 at MIC0020230.

                                      24

                                      25

                                      26                                                                                      Johnson Decl.,

                                      27   ¶ 37, Ex. 34; see also ¶ 3, Ex. 1, App. E at Entry 9/20/2004; ¶ 38, Ex. 35. The coordinated action

                                      28   of keeping information secret from the manufacturers’ customers was anticompetitive and
                                                                                    16
                                                            OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                            Case 5:16-cv-04865-BLF Document 123 Filed 02/06/19 Page 21 of 26




                                       1   facilitated collusion. Johnson Decl. ¶ 11, Ex. 8 at ¶¶ 93−116; ¶ 39, Ex. 36 at ¶¶ 66, 81−83; ¶ 40,

                                       2   Ex. 37 ¶¶ 120−122. And once again, this type of evidence would allow—and perhaps compel—a

                                       3   jury to infer that the manufacturers had entered into an illicit agreement.

                                       4          B.      The District Court of Maryland Correctly Denied Summary Judgment.

                                       5          On this record, the District Court of Maryland applied the same basic standard the Ninth

                                       6   Circuit uses, namely it considered whether the existence of a conspiracy was a “reasonable

                                       7   inference that the jury could draw from the evidence,” and denied the defendants’ motion for

                                       8   summary judgment because evidence tended to exclude the possibility of independent action. See

                                       9   In re Titanium, 959 F. Supp. 2d at 821 (“[W]here ‘a plaintiff relies on ambiguous evidence to

                                      10   prove its claim, the existence of a conspiracy must be a reasonable inference that the jury could
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      11   draw from that evidence.’” (citing In re Publ’n Paper Antitrust Litig., 690 F.3d 51, 63 (2d Cir.
   SAN FRANCISCO, CA 94111-4070




                                      12   2012))). The Maryland Court recognized that plaintiffs’ burden was lighter given the alleged

                                      13   conspiracy’s plausibility: “Although it is clear that the Matsushita standard governs whether

                                      14   granting summary judgment is proper, it is equally clear that the particular facts of each case

                                      15   determine how high a burden that standard imposes.” Id. The Court continued, “Matsushita

                                      16   demands only that the nonmoving party’s inferences be reasonable in order to reach the jury.” Id.

                                      17   Thus, “when a plausible conspiracy has been alleged, a plaintiff need not “disprove all

                                      18   nonconspiratorial explanations for the defendants’ conduct” to prevail at summary judgment. Id.

                                      19   (citing Publ’n Paper, 690 F. 3d at 63) (emphasis added).

                                      20          To ensure that the evidence did not merely reflect legal conscious parallelism, the District

                                      21   of Maryland required a showing of “plus factors” alongside parallel conduct. After review of the

                                      22   “massive record,” the court summarized that “having carefully considered the sheer number of

                                      23   parallel price increase announcements, the structure of the titanium dioxide industry, the industry

                                      24   crisis in the decade before the Class Period, the Defendants’ alleged acts against self-interest, and

                                      25   the myriad non-economic evidence implying a conspiracy, this Court finds that the Plaintiffs put

                                      26   forward sufficient evidence tending to exclude the possibility of independent action.” Titanium

                                      27   Dioxide, 959 F. Supp. 2d at 830; see Johnson Decl., ¶ 3, Ex. 1, App. I.

                                      28          C.      This Case is More Analogous to Petroleum Products than Citric Acid.
                                                                                         17
                                                           OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                            Case 5:16-cv-04865-BLF Document 123 Filed 02/06/19 Page 22 of 26




                                       1          In addition to Valspar, Defendants rely heavily on the facts of Citric Acid to support their

                                       2   motion. Citric Acid presents an entirely different fact pattern in which the question was whether a

                                       3   single defendant, Cargill, had joined an admitted price fixing conspiracy. 191 F.3d at 1093. In

                                       4   Citric Acid, the plaintiffs argued that an industry’s trade association, the European Citric Acid

                                       5   Manufacturers Association, served as “a vehicle for conducting illegal conspiratorial activities.”

                                       6   Id. at 1097. But, the evidence showed that the illegal conduct took place outside those trade

                                       7   association meetings without Cargill’s participation. Id. at 1106. Because the Citric Acid plaintiffs

                                       8   presented few other facts to show Cargill’s participation in the trade association implied any

                                       9   illegal activity, the Ninth Circuit held that mere membership in a trade organization is not enough

                                      10   support an inference of conspiracy. Id. at 1100. Notably, the case also involved an implausible
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      11   conspiracy, thus resulting in narrower inferences being drawn in the plaintiffs’ favor. Id. at 1090.
   SAN FRANCISCO, CA 94111-4070




                                      12          The evidence here is entirely different because there are numerous inculpatory facts that,

                                      13   taken with the TDMA’s initial change in operating rules to permit DuPont’s entry and its secretive

                                      14   practices, the drastic change in the number of parallel price increases, and the rampant

                                      15   communications and signaling between the manufacturers, among other things, permit an

                                      16   inference of conspiracy. Indeed, the Valspar dissent distinguishes the conduct at issue here from

                                      17   that in Citric Acid stating, “I agree with the majority that membership in a trade association, in

                                      18   itself, cannot serve as traditional evidence of conspiracy. Nonetheless our task is not to view the

                                      19   TiO2 suppliers’ membership in the TDMA in a vacuum. When viewed in conjunction with the

                                      20   other evidence, the membership can be seen in a much different light than Citric Acid.” Valspar,

                                      21   873 F.3d at 214. The dissent continued:

                                      22          For starters, there is evidence here (absent in Citric Acid, Chocolate, or any other
                                                  case) of 31 parallel price increase announcements. Nearly all of these
                                      23          announcements came within thirty days of a TDMA meeting. Also absent
                                                  from Chocolate or Citric Acid is the presence of an industry consultant (Jim Fisher)
                                      24          who was simultaneously retained by multiple “competitors” to gather pricing
                                                  information. Obviously, no court could say with certainty that DuPont agreed to fix
                                      25          prices with the other suppliers at the TDMA meetings. But making a judicial
                                                  determination with certainty is not our job at summary judgment. The point is that,
                                      26          the above evidence, viewed in a light most favorable to Valspar—whose theory
                                                  makes perfect economic sense—creates an inference of concerted action sufficient
                                      27          to reach a jury.
                                      28   Id. at 213−214.
                                                                                            18
                                                             OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                            Case 5:16-cv-04865-BLF Document 123 Filed 02/06/19 Page 23 of 26




                                       1          The Valspar dissent further explained that “[i]n Petroleum Products Antitrust Litigation,

                                       2   the U.S. Court of Appeals for the Ninth Circuit confronted nearly identical circumstantial evidence

                                       3   of price signaling.” 873 F.3d at 214. As in this case, Petroleum Products involved companies

                                       4   using unnecessary public price increase letters intentionally and solely to signal to competitors.

                                       5   Like here, the Petroleum Products defendants argued that “interdependent pricing constitutes a

                                       6   sufficiently plausible independent explanation for their pricing behavior.” 906 F.2d at 443. And

                                       7   like the instant case, Petroleum Products involved “a plausible conspiracy theory.” Id.

                                       8          In particular, Petroleum Products illustrates that early public announcements of price

                                       9   increases support an inference of a conspiracy even in a concentrated industry. After observing

                                      10   that a number of defendants “engaged in the practice of publicly announcing, in press releases,
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      11   their decisions to withdraw dealer assistance and to restore tankwagon prices” and sometimes did
   SAN FRANCISCO, CA 94111-4070




                                      12   so “in advance of their effective date,” the Ninth Circuit held that an inference of conspiracy was

                                      13   “both reasonable and permissible under Matsushita.” Id. at 445. “[V]iewing all of this evidence, a

                                      14   rational jury could conclude that the appellees had agreed to exchange supply and demand

                                      15   forecasts in order to facilitate mutual decelerations of increases in production capacity.” Petroleum

                                      16   Products, 906 F.2d 432 at 463. Thus, the Ninth Circuit reversed the grant of summary judgment.

                                      17          D.      The Record Does Not Show Lawful Interdependence.

                                      18          Defendants here argue that “interdependent firms may engage in consciously parallel

                                      19   conduct through observation of their competitors’ decisions, even absent an agreement.” Def. Br.

                                      20   at 9 (citing to Musical Instruments, 798 F.3d 1186, 1195). But as in Petroleum Products, the

                                      21   record here shows repeated and admitted instances of the conspirators communicating with one

                                      22   another about the need to raise prices, the timing of those increases, and the necessity of limiting

                                      23   capacity and inventory in order to ensure that the price increases stuck. See Johnson Decl., ¶ 3, Ex.

                                      24   1, App. J, App. Q. The record before this Court includes conduct spanning well beyond merely

                                      25   observing and following-the-leader as seen in Musical Instruments. 789 F.3d 186, 1194.

                                      26          On the evidence here, Defendants’ repeated advance price increase announcements,

                                      27   speeches at Intertech conferences, and other communications (chronicled above and in the In re

                                      28   Titanium and Valspar decisions and in the voluminous record) constitute invitations to
                                                                                   19
                                                           OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                            Case 5:16-cv-04865-BLF Document 123 Filed 02/06/19 Page 24 of 26




                                       1   competitors to raise prices. And when the competitors comply by raising prices, that conduct

                                       2   accepts the invitation and forms exactly the kind of tacit agreement the Sherman Act prohibits. See

                                       3   Theater Enterprises v. Paramount Distributing, 346 U.S. 537, 540 (1953) (“[t]he crucial question”

                                       4   is whether the challenged anticompetitive conduct “stem[s] from independent decision or from an

                                       5   agreement, tacit or express”).

                                       6

                                       7

                                       8              Johnson Decl., ¶ 41, Ex. 38 (Maas Dep. 88:1−8 (Kronos)); ¶ 42, Ex. 39 Quinn Dep.

                                       9   30:12−17 (Huntsman); ¶ 43, Ex. 40 (Rubin Dep. 36:6−11 (DuPont)); ¶ 44, Ex. 41 (Stoll Dep.

                                      10   47:24−48:7 (Millennium)); ¶ 19, Ex. 16 (Becker Dep. 106:13−17 (Kronos).
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      11                                                                                Johnson Decl., ¶ 41,
   SAN FRANCISCO, CA 94111-4070




                                      12   Ex. 39 (Quinn Dep. 28:20−30:17, 61:1−61:4), ¶ 43, Ex. 40 (Rubin Dep. 36:6−36:18), ¶ 19, Ex. 16

                                      13   (Becker Dep. 106:13−106:17). That price increase announcements came almost simultaneously

                                      14   further supports the conclusion that increases were not a product of competitors analyzing the

                                      15   market independently and reaching the same conclusion. That puts Defendants in the unusual

                                      16   position of arguing that a jury could not possibly credit their own witnesses’ testimony and that

                                      17   the Court should render judgment based on a set of supposed facts that the manufacturers’

                                      18   witnesses uniformly denied.

                                      19          The contradiction between Defendants’ testimony and their legal theory ought to preclude

                                      20   summary judgment, just as witness testimony denying an honest belief in the proffered

                                      21   justifications for termination supports an inference of pretext precluding summary judgment in the

                                      22   Title VII context. See, e.g., McMahon v. Altec Indus., Inc., No. 3:10-CV-01305-PK, 2012 WL

                                      23   1597209, at *10 (D. Or. Mar. 26, 2012), report and recommendation adopted, No. 3:10-CV-

                                      24   01305-PK, 2012 WL 1598197 (D. Or. May 7, 2012); see also Fairbanks v. J.C. Penney Corp.,

                                      25   Inc., No, C08-1164-MJP, 2009 WL 2473498, at *3 (W.D. Wash. Aug. 7, 2009) (denying summary

                                      26   judgment because defense witness testimony that electrical work was performed by its employee

                                      27   contradicted the defense’s legal argument that res ipsa loquitor could not apply because it lacked

                                      28   exclusive control of the electrical system). More significantly, the contradiction between the
                                                                                         20
                                                           OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                            Case 5:16-cv-04865-BLF Document 123 Filed 02/06/19 Page 25 of 26




                                       1   proffered “justifiable reason for its conduct that is consistent with proper business conduct” and

                                       2   their own witnesses testimony, means that the record here shows that Defendants “were not

                                       3   engaging in permissible competitive behavior.” Citric Acid, 191 F.3d at 1094.

                                       4          E.      Expert Analysis Supports the Inference of a Conspiracy.

                                       5          In addition, Defendants cannot win summary judgment in the face of admissible expert

                                       6   testimony that shows the manufacturers conspired and agreed to raise prices. “As a general rule,

                                       7   summary judgment is inappropriate where an expert’s testimony supports the nonmoving party’s

                                       8   case.” Southland Sod Farms v. Stover Seed Co., 108 F.3d 1134, 1144 (9th Cir. 1997). While

                                       9   “[a]ssertions in expert affidavits do not automatically create a genuine issue of material fact,” the

                                      10   Court is “obligated to look at the record to determine whether, in light of any undisputed facts, the
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      11   inferences to be drawn from the expert’s affidavits are reasonable.” Rebel Oil Co. v. Atl. Richfield
   SAN FRANCISCO, CA 94111-4070




                                      12   Co., 51 F.3d 1421, 1440 (9th Cir. 1995). Here, the record includes expert testimony supporting the

                                      13   inference of a conspiracy and creating a dispute of fact. The experts include: Dr. Lamb (direct

                                      14   purchaser class), Dr. McClave (Valspar), Dr. Williams (Valspar), and Dr. Hamilton (direct

                                      15   purchaser class).

                                      16

                                      17                                                                                        In other words,

                                      18   the market enabled Defendants to successfully inflate prices. Johnson Decl., ¶ 39, Ex. 36 at ¶¶

                                      19   19−50; ¶ 40, Ex. 37 ¶¶ 11−25; ¶ 41, Ex. 8 ¶¶ 4−32. The expert analyses also show vast differences

                                      20   in the market before and during the conspiracy. For example,

                                      21

                                      22                           Johnson Decl., ¶ 11, Ex. 8 at 12−13. That is evidence that a jury should

                                      23   hear and weigh against Defendants’ contrary arguments.

                                      24          Dr. Lamb analyzed the conspiracy’s effect on market prices, and performed a multiple

                                      25   regression analysis to determine whether the rise in prices could be due to competition alone.

                                      26

                                      27                                               Johnson Decl., ¶ 39, Ex. 36 ¶¶ 59, 117.

                                      28
                                                                                            21
                                                           OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                            Case 5:16-cv-04865-BLF Document 123 Filed 02/06/19 Page 26 of 26




                                       1                                            Id. at ¶¶ 132−139.

                                       2                                                                                  See ¶ 40, Ex. 37 at

                                       3   ¶¶ 9, 12; see also ¶ 3, Ex. 1, App. D.

                                       4

                                       5

                                       6                                  Ex. ¶ 45, 42 at 8−10; see generally ¶ 46, Ex. 43.

                                       7

                                       8                                                                                             Johnson

                                       9   Decl., ¶ 45, Ex. 42 at 8−10, App. A.

                                      10          The record, therefore, includes expert testimony concluding that Defendants’ conduct was
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      11   consistent with coordinated behavior and inconsistent with competition. In reaching this
   SAN FRANCISCO, CA 94111-4070




                                      12   conclusion, for example,

                                      13              See Johnson Decl., ¶¶ 47−49, Ex. 44, 45, 46.

                                      14

                                      15                                                                      ¶ 48, Ex. 45 at 70−73, App. III.

                                      16   At a minimum, the findings of these experts yield various disputes of fact that only a jury can

                                      17   resolve.

                                      18                                              CONCLUSION
                                      19          For the reasons set out above, Home Depot respectfully requests that this Court deny
                                      20   Defendants’ Motion for Summary Judgment.
                                      21   Date: February 6, 2019                        Respectfully submitted,
                                      22                                                 BRYAN CAVE LEIGHTON PAISNER LLP
                                      23

                                      24                                                 By: /s/ Thomas S. Lee
                                                                                         Thomas S. Lee
                                      25                                                 G. Patrick Watson
                                                                                         Lindsay S. Johnson
                                      26
                                                                                         Attorneys for Plaintiff
                                      27                                                 HOME DEPOT U.S.A., INC.

                                      28
                                                                                            22
                                                             OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
